Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are present for examination.

Information Disclosure Statement
3.	The information disclosure statements (IDS) filed on 08/23/2020 and 09/24/2020 are considered by the examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-10, the preamble of these claims recites “The system” or “The artificial intelligence advisory system” which appear to be inconsistent with the preamble of claim 1.  It appears that these limitations should be changed to --The artificial intelligence system--.
	Regarding claim 16, it appears that "the artificial intelligence advisory system" in line 1 should be changed to --The method-- since claim 16 is dependent on a method claim 14.
	
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2019/0066849 (hereinafter Lawrence).

Regarding claims 1 and 11, Lawrence discloses an artificial intelligence system for behavioral pattern matching and language generation, the system comprising:
at least a server ([0023]);
a behavior modification module operating on the at least a server, wherein the behavior modification module is designed and configured to:
receive at least a request for a behavior modification ([0068-0072 and 0075-0070]; “…the patient 106 may be treated for high blood pressure using a clinical pathway. The healthcare computing platform 102 may periodically request from the patient 106 information about the patient’s compliance with the clinical pathway. The healthcare computing platform 102 may ask the patient 106, through the software application of the patient’s 106 mobile device.  ‘Have you taken your Spironolactone and stayed in bed today?’ The patient 106 may respond with the text data, ‘Yes.’ Location data from the patient’s 106 mobile device or health tracking device may indicate that the patient 106 has not stayed in bed during the day. The AI module 112 may receive this interaction data, context data, and the like and may determine that the patient 106 has been in partial compliance with the clinical pathway. In response to the partial compliance, the AI module 112 may determine whether to modify the clinical pathway to require the patient to be admitted to a hospital so that the patient’s physical activity can be monitored”); and
generate a behavior modification model as a function of the at least a request for behavior modification ([0033-0034, 0068-0072 and 0075-0070]; “…the AI module 112 processing the patient data, context data, scoring data, or the like may include the AI module 112 determining a variety of information about the clinical pathway in relation to the patient 106.  The AI module 112 may determine a level of compliance of the patient 106 with the clinical pathway.  In one embodiment, determining a level of compliance may include the AI module 112 determining whether the patient 106 is following the treatments, taking the medications, performing the activities, or the like of the clinical pathway…”);
an artificial intelligence advisor operating on the at least a server, wherein the artificial intelligence advisor is configured to:
receive at least a user input from a user client device ([0024-0027, 0033-0034 and 0071-0072]; “…the NLP module 104 may receive the patient data as input, processing the patient data, and output processed data. The NLP module 104 may include functions for speech-to-text, voice-recognition, part-of-speech tagging, word segmentation, speech segmentation, terminology extraction, or the like The processed data may include the interaction ata formatted into a format that one or more other components, modules, or the like of the healthcare computing platform 102 can use as input…”);
generate at least a textual output using the behavior modification model and the at least a user input ([0024-0027, 0033-0034, 0048, and 0068]; “…the healthcare computing system 102 may include an Artificial Intelligence (AI) module 112. The AI module 112 may include one or more artificial intelligence models, machine learning models, or the like…”; and “…the AI module 112 may receive patient data (either directly from the patient 106 or after it has been processed by the NLP module 104, the interaction module 108, or the like), context data, scoring data, or the like as input…”); and
transmit the at least a textual output to the user client device ([0024-0027, 0033-0034, 0046-0050 and 0071-0072]; “…the patient 106 may be treated for high blood pressure using a clinical pathway. The healthcare computing platform 102 may periodically request from the patient 106 information about the patient’s compliance with the clinical pathway. The healthcare computing platform 102 may ask the patient 106, through the software application of the patient’s 106 mobile device.  ‘Have you taken your Spironolactone and stayed in bed today?’ The patient 106 may respond with the text data, ‘Yes’). 

Regarding claims 2 and 12, Lawrence discloses the system wherein the at least a user input further comprises a textual input ([0024-0027, 0046-0050]). 

Regarding claims 3 and 13, Lawrence discloses the system wherein the at least user input further comprises at least an element of metadata ([0032-0036]). 

Regarding claims 4 and 14, Lawrence discloses the artificial intelligence advisory system wherein the artificial intelligence advisor further includes: an input analysis module configured to generate at least a query using the at least a user input; and a processing module configured to generate the at least a textual output as a function of the at least a query ([0024-0027, 0033-0034, 0039, 0046-0050 and 0071-0072]). 

Regarding claims 5 and 15, Lawrence discloses the artificial intelligence advisory system wherein the input analysis module further comprises a language processing module configured to map the at least a user input to the at least a query ([0024-0027, 0033-0034, 0038, 0046-0050, 0071-0072]). 

Regarding claims 6 and 16, Lawrence discloses the artificial intelligence advisory system wherein the processing module is further configured to:
determine that the at least a query includes a conversational language query; and generate a conversational response using the conversational language query ([0024, 0039, 0046-0050, 0071-0072]). 

Regarding claims 7 and 17, Lawrence discloses the artificial intelligence advisory system wherein the processing module is further configured to:
retrieve at least a datum from a default response database using the conversational language query; and generate the conversational response using the at least a datum ([0024-0025, 0034, 0046-0048, 0071-0072]). 

Regarding claims 8 and 18, Lawrence discloses the artificial intelligence advisory system wherein the processing module further includes a user communication learner configured to generate the at least a conversational response using the conversational language query ([0024, 0039, 0046-0050, 0071-0072]). 

Regarding claims 9 and 19, Lawrence discloses the artificial intelligence advisory system wherein the processing module is further configured to:
determine that the at least a query includes an informational query; and generate an informational response using the informational query ([0024, 0033-0034, 0039, 0046, 0071-0072]). 

Regarding claims 10 and 20, Lawrence discloses the artificial intelligence advisory system wherein the processing module is further configured to:
retrieve at least a datum from the behavior modification model using the informational query; and generate the informational response using the at least a datum ([0024-0027, 0033-0034, 0039, 0046-0050, 0071-0072]). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161